DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/23/21 has been entered.
Response to Arguments
Applicant’s amendments filed 4/23/21 have been entered. 

The amendments have necessitated the new grounds of rejection presented in the 103 rejection below. The claim(s) in question were previously rejected under 103 as being obvious over Chang (CN 102788568 A), in view of Parmeshwar (US 20200224523 A1). Mailly (US 20170362905 A1) is newly incorporated to the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 9-10, 15-17, and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 102788568 A), in view of Parmeshwar (US 20200224523 A1), further in view of Mailly (US 20170362905 A1).

Regarding claim 1, Chang teaches a drill motor position determination system, comprising: 
a mast (Fig 1, system is provided in a drilling frame 2); 
a drill motor movably attached to the mast (Para 0001-0002, drilling system includes hook 4 is used with a motor, “hook 4 by its self-weight and combining the motor to rotate to realize the oil rig drilling function”; Fig 1, motor system including hook 4 is attached to the frame 2), the drill motor configured to rotate a drill string (Para 0001-0002, “motor to rotate to realize the oil rig drilling function”, drill string 41); 
a drill drive assembly configured to move the drill motor up and down along a length of the mast (Para 0003, Fig 1, winch 5 is used to adjust the height of the hook which possesses a motor as described), the drill drive assembly including: 
at least one sheave (Fig 1, winch 5); and 
a cable system wound about the at least one sheave (Fig 1-2, cable 3 is wound about sheave/winch 5); 
(Para 0033, “winch sensor 6 generates a rotation pulse”). 
While Chang teaches the calibration of the sheave sensor based on distance of the hook (Para 0019-0020, using the described method “calibration is completed”), Chang is silent on the recited proximity sensors and the controller configured to calibrate the sheave sensor when the drill motor is at the position of the at least one proximity sensor.  
Parmeshwar teaches at least one proximity sensor located at a position on the mast (Para 0080, video camera/proximity sensor is “positioned above the rig floor 114 along the support structure 112”) and configured to detect when the drill motor is at the position on the mast (Para 0090, Fig 4, “[t]he block position may be a height or position of a visual mark or indicator 404 on the top drive 116 or travelling block 118” and is used to determine distance).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang by having the recited proximity sensor as disclosed by Parmeshwar because the use of the video camera distance measuring system, in addition to providing the required distance measurements as required for the calibration method of Chang, would provide the drill a system “to visually monitor and confirm successive operational stages of the well construction operations and/or to identify operational and safety events associated with the wellsite equipment” (Para 0002 of Parmeshwar). 
(Para 0033, “the controller”) configured to: 
determine a position of the drill motor based on the measured rotational positon of the at least one sheave (Para 0033, “a winch sensor 6 two position sensor signal to the controller, the counter in the controller can record the winch sensor 6 generates a rotation pulse” which corresponds to the hook 4 with drilling motor’s movement […] and then “the large hook 4 moving distance D is calculated”); and
calibrate the sheave sensor when the drill motor is at the position of the at least one proximity sensor (Para 0033, “the counter each based on a pulse number when the hook 4 constant S is equal to the movement distance Cl that S= 5, +1000 = 0.005, the constant input formula S D=SX C to obtain D = O. 005C according to formula D=O and storing, completing the calibration and measurement”; as modified by Parmeshwar, the hook “movement distance” is determined by the video camera system as discussed in e.g. Para 0090).  
Chang as modified by Parmeshwar is silent on the proximity sensor operating by: emitting a field or beam; and detecting changes in the field or receiving a return signal. 
Mailly teaches a proximity sensor operating by: emitting a field or beam (Para 0010, Para 0032, “emitter is typically an array of solid state lasers or LEDs 202 operating in the infrared (IR) or near IR”, “emitter may be pulsed or more likely on and modulated by a continuous wave, such as a sinusoid or a square wave function. The emitted light leaves the camera”); and 
detecting changes in the field or receiving a return signal (Para 0032, “emitted light leaves the camera and strikes the object and is reflected back to the camera sensor. The light entering the sensor includes the reflected light and any ambient light.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Change as modified by additionally including the IR ToF camera system in combination with the video cameras of Parmeshwar as disclosed by Mailly because assist in “more accurately” to determine distance or depth of an object and this type of system is readily, commercially available (Para 0032).   

Regarding claim 3, Chang further teaches wherein the at least one proximity sensor includes a plurality of proximity sensors each located at a different position on the mast (Para 0080, video camera/proximity sensor is “positioned above the rig floor 114 along the support structure 112”; Para 0090, Fig 4, there are a plurality of video cameras 402 and 408 which are spaced apart at different positions).  

Regarding claim 4, Chang further teaches wherein the plurality of proximity sensors includes a first proximity sensor at a first position corresponding to the drill motor position for engagement of a drill pipe of the drill string secured by a deck wrench of the mast (Fig 4, the upper camera 402 is at a position where drill motor 116 engaged pipe at 117 which is secured by wrench 161).  

Regarding claim 9, Chang teaches a drill motor position determination system, comprising: 
(Fig 1, system is provided in a drilling frame 2); 
a drill motor movably attached to the mast (Para 0001-0002, drilling system includes hook 4 is used with a motor, “hook 4 by its self-weight and combining the motor to rotate to realize the oil rig drilling function”; Fig 1, motor system including hook 4 is attached to the frame 2), the drill motor configured to rotate a drill string (Para 0001-0002, “motor to rotate to realize the oil rig drilling function”, drill string 41); 
a drill drive assembly configured to move the drill motor up and down along a length of the mast (Para 0003, Fig 1, winch 5 is used to adjust the height of the hook which possesses a motor as described), the drill drive assembly including: 
at least one sheave (Fig 1, winch 5); and 
a cable system wound about the at least one sheave (Fig 1-2, cable 3 is wound about sheave/winch 5); 
a sheave sensor operatively coupled to the at least one sheave and configured to measure a rotational position of the at least one sheave (Para 0033, “winch sensor 6 generates a rotation pulse”).  
While Chang teaches the calibration of the sheave sensor based on distance of the hook (Para 0019-0020, using the described method “calibration is completed”), Chang is silent on the recited proximity sensors and the controller configured to calibrate the sheave sensor when the drill motor is at the position of the at least one proximity sensor.  
Parmeshwar teaches a plurality of proximity sensors each located at a different position on the mast (Para 0080, video camera/proximity sensor is “positioned above the rig floor 114 along the support structure 112”; Fig 4, there are a plurality of cameras 402 and 408 which are spaced apart at different positions) and each configured to detect when the drill motor is at a respective position on the mast (Para 0090, Fig 4, “[t]he block position may be a height or position of a visual mark or indicator 404 on the top drive 116 or travelling block 118” and is used to determine distance). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang by having the recited proximity sensor as disclosed by Parmeshwar because the use of the video camera distance measuring system, in addition to providing the required distance measurements as required for the calibration method of Chang, would provide the drill a system “to visually monitor and confirm successive operational stages of the well construction operations and/or to identify operational and safety events associated with the wellsite equipment” (Para 0002 of Parmeshwar). 
Chang as modified by Parmeshwar teaches a controller (Para 0033, “the controller”) configured to: 
determine a position of the drill motor based on the measured rotational positon of the at least one sheave (Para 0033, “a winch sensor 6 two position sensor signal to the controller, the counter in the controller can record the winch sensor 6 generates a rotation pulse” which corresponds to the hook 4 with drilling motor’s movement […] and then “the large hook 4 moving distance D is calculated”); and
calibrate the sheave sensor when the drill motor is at the respective position of each of the plurality of proximity sensors (Para 0033, “the counter each based on a pulse number when the hook 4 constant S is equal to the movement distance Cl that S= 5, +1000 = 0.005, the constant input formula S D=SX C to obtain D = O. 005C according to formula D=O and storing, completing the calibration and measurement”; as modified by Parmeshwar, the hook “movement distance” is determined by the video camera system as discussed in e.g. Para 0090).  
Chang as modified by Parmeshwar is silent on the proximity sensor operating by: emitting a field or beam; and detecting changes in the field or receiving a return signal. 
Mailly teaches a proximity sensor operating by: emitting a field or beam (Para 0010, Para 0032, “emitter is typically an array of solid state lasers or LEDs 202 operating in the infrared (IR) or near IR”, “emitter may be pulsed or more likely on and modulated by a continuous wave, such as a sinusoid or a square wave function. The emitted light leaves the camera”); and 
detecting changes in the field or receiving a return signal (Para 0032, “emitted light leaves the camera and strikes the object and is reflected back to the camera sensor. The light entering the sensor includes the reflected light and any ambient light.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Change as modified by additionally including the IR ToF camera system in combination with the video cameras of Parmeshwar as disclosed by Mailly because assist in “more accurately” to determine distance or depth of an object and this type of system is readily, commercially available (Para 0032).   

Fig 4, the upper camera 402 is at a position where drill motor 116 engaged pipe at 117 which is secured by wrench 161).  

Regarding claim 15, Chang teaches a method for determining a position of a drill motor, the method comprising: 
measuring a rotational position of a sheave using a sheave sensor (Para 0033, “winch sensor 6 generates a rotation pulse” which corresponds the rotational position of the winch 6). 
While Chang teaches the calibration of the sheave sensor based on distance of the hook (Para 0019-0020, using the described method “calibration is completed”), Chang is silent on detecting a position of the drill motor using at least one proximity sensor located at a position on a mast; and calibrating, by a controller, the sheave sensor based on a triggering of the at least one proximity sensor.  
Parmeshwar teaches detecting a position of the drill motor using at least one proximity sensor (Para 0080, video camera/proximity sensor is “positioned above the rig floor 114 along the support structure 112”) located at a position on a mast (Para 0090, Fig 4, “[t]he block position may be a height or position of a visual mark or indicator 404 on the top drive 116 or travelling block 118” and is used to determine distance). 

Chang as modified by Parmeshwar teaches determining, by a controller (Para 0033, “the controller”), a position of the drill motor based on the measured rotational positon of the at least one sheave (Para 0033, “a winch sensor 6 two position sensor signal to the controller, the counter in the controller can record the winch sensor 6 generates a rotation pulse” which corresponds to the hook 4 with drilling motor’s movement […] and then “the large hook 4 moving distance D is calculated”);
calibrating, by the controller, the sheave sensor based on a triggering of the at least one proximity sensor  (Para 0033, “the counter each based on a pulse number when the hook 4 constant S is equal to the movement distance Cl that S= 5, +1000 = 0.005, the constant input formula S D=SX C to obtain D = O. 005C according to formula D=O and storing, completing the calibration and measurement” which is done by “the controller”; as modified by Parmeshwar, the hook “movement distance” is determined by the video camera system as discussed in e.g. Para 0090).  
Chang as modified by Parmeshwar is silent on the proximity sensor operating by: emitting a field or beam; and detecting changes in the field or receiving a return signal. 
Mailly teaches a proximity sensor operating by: emitting a field or beam (Para 0010, Para 0032, “emitter is typically an array of solid state lasers or LEDs 202 operating in the infrared (IR) or near IR”, “emitter may be pulsed or more likely on and modulated by a continuous wave, such as a sinusoid or a square wave function. The emitted light leaves the camera”); and 
detecting changes in the field or receiving a return signal (Para 0032, “emitted light leaves the camera and strikes the object and is reflected back to the camera sensor. The light entering the sensor includes the reflected light and any ambient light.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Change as modified by additionally including the IR ToF camera system in combination with the video cameras of Parmeshwar as disclosed by Mailly because assist in “more accurately” to determine distance or depth of an object and this type of system is readily, commercially available (Para 0032).   

Regarding claim 16, Chang further teaches wherein the at least one proximity sensor includes a plurality of proximity sensors each located at a different position on the mast (Para 0080, video camera/proximity sensor is “positioned above the rig floor 114 along the support structure 112”; Para 0090, Fig 4, there are a plurality of video cameras 402 and 408 which are spaced apart at different positions).  

Regarding claim 17, Chang further teaches wherein the plurality of proximity sensors includes a first proximity sensor at a position corresponding to the drill motor position for engagement of a drill pipe of a drill string secured by a deck wrench of the mast (Fig 4, the upper camera 402 is at a position where drill motor 116 engaged pipe at 117 which is secured by wrench 161).  

Regarding claim 21, Chang further teaches wherein the calibrating the sheave sensor includes the controller configured to: update position values corresponding to the measured rotational position of the at least one sheave based on the position of the at least one proximity sensor (Para 0019-0020, “the counter records a counter valve C1”/measured rotational position and is combined with “D1” which is distance which as modified by Parmeshwar is determined by the proximity sensor, is used to determine S. When entered into the distance formula discussed in Para 0020 and 0033, “calibration is completed”).  

Regarding claim 22, Chang further teaches wherein the calibrating the sheave sensor includes the controller configured to: update position values corresponding to the measured rotational position of the at least one sheave based on the position of each of the plurality of proximity sensors (Para 0019-0020, “the counter records a counter valve C1”/measured rotational position and is combined with “D1” which is distance which as modified by Parmeshwar is determined by the proximity sensors, is used to determine S. When entered into the distance formula discussed in Para 0020 and 0033, “calibration is completed”).  

Regarding claim 23, Chang further teaches wherein the calibrating, by the controller, the sheave sensor includes: updating, by the controller, position values corresponding to the measured rotational position of the sheave based on the position of the at least one proximity sensor (Para 0019-0020, “the counter records a counter valve C1”/measured rotational position and is combined with “D1” which is distance which as modified by Parmeshwar is determined by the proximity sensor, is used to determine S. When entered into the distance formula discussed in Para 0020 and 0033, “calibration is completed”).

Claims 5-6, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 102788568 A), in view of Parmeshwar (US 20200224523 A1), further in view of Mailly (US 20170362905 A1). 

Regarding claim 5, while Parmeshwar teaches camera at a plethora of varying locations, (Fig 1, cameras 198, Para 0068, “The well construction system 100 also includes stationary and/or mobile video cameras 198 disposed or utilized at various locations within the well construction system 100. The video cameras 198 capture videos of various portions, equipment, or subsystems of the well construction system 100”), Chang as modified is not explicit on the recited placement of the proximity sensors.
Wraight teaches wherein the plurality of proximity sensors includes a second proximity sensor at a second position corresponding to when the drill motor is moved above a drill pipe rack of the mast (Fig 1, camera 52 is located above pipe rack shown at 35 and would detect when the drill motor is moved above the rack as a modification). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang as modified by additionally placing the cameras in the positions as disclosed by Waters because the additional placements as disclosed by Water have a purpose of facilitating monitoring the depth of a bottom hole assembly (Column 3, lines 44-48 of Wraight).  

Regarding claim 6, Chang as modified by Wraight further teaches wherein the plurality of proximity sensors includes a third proximity sensor at a third position corresponding to when a drill tool coupled to the drill string is completely out of a ground surface (Column 7, lines 56-60, of Wraight in addition to cameras 50 and 52 there may be “a separate rotary table camera and a mouse hole camera”. The separate rotary table camera would be the camera located at the third position as it is located out of the ground would be correspond to when a drill tool such as a bit is completely pulled out of the ground). 

Fig 1, cameras 198, Para 0068, “The well construction system 100 also includes stationary and/or mobile video cameras 198 disposed or utilized at various locations within the well construction system 100. The video cameras 198 capture videos of various portions, equipment, or subsystems of the well construction system 100”), Chang as modified is not explicit on the recited placement of the proximity sensors.
Wraight teaches wherein the plurality of proximity sensors includes a second proximity sensor at a position corresponding to when the drill motor is moved beyond a drill pipe rack of the mast (Fig 1, camera 52 is located above pipe rack shown at 35 and would detect when the drill motor is moved above the rack as a modification). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang as modified by additionally placing the cameras in the positions as disclosed by Waters because the additional placements as disclosed by Water have a purpose of facilitating monitoring the depth of a bottom hole assembly (Column 3, lines 44-48 of Wraight).  

Regarding claim 12, Chang as modified by Wraight further teaches wherein the plurality of proximity sensors includes a third proximity sensor at a position corresponding to when a drill tool coupled to the drill string is completely out of a ground surface (Column 7, lines 56-60, of Wraight in addition to cameras 50 and 52 there may be “a separate rotary table camera and a mouse hole camera”. The separate rotary table camera would be the camera located at the third position as it is located out of the ground would be correspond to when a drill tool such as a bit is completely pulled out of the ground).  

Regarding claim 18, while Parmeshwar teaches camera at a plethora of varying locations, (Fig 1, cameras 198, Para 0068, “The well construction system 100 also includes stationary and/or mobile video cameras 198 disposed or utilized at various locations within the well construction system 100. The video cameras 198 capture videos of various portions, equipment, or subsystems of the well construction system 100”), Chang as modified is not explicit on the recited placement of the proximity sensors.
Wraight teaches wherein the plurality of proximity sensors includes a second proximity sensor at a position corresponding to when the drill motor is moved beyond a drill pipe rack of the mast (Fig 1, camera 52 is located above pipe rack shown at 35 and would detect when the drill motor is moved above the rack as a modification). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang as modified by additionally placing the cameras in the positions as disclosed by Waters because the additional placements as disclosed by Water have a purpose of facilitating monitoring the depth of a bottom hole assembly (Column 3, lines 44-48 of Wraight).  

Regarding claim 19, Chang as modified by Wraight further teaches wherein the plurality of proximity sensors includes a third proximity sensor at a position corresponding to when a drill tool coupled to the drill string is completely out of a ground surface (Column 7, lines 56-60, of Wraight in addition to cameras 50 and 52 there may be “a separate rotary table camera and a mouse hole camera”. The separate rotary table camera would be the camera located at the third position as it is located out of the ground would be correspond to when a drill tool such as a bit is completely pulled out of the ground).   

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 102788568 A), in view of Parmeshwar (US 20200224523 A1), further in view of Mailly (US 20170362905 A1), further in view of Seiler (US 4951505 A). 

Regarding claim 24, Chang as modified is silent on the controller is further configured to determine the position of the drill motor using a stored lookup table that maps different position values of the drill motor to corresponding values of rotational position of the at least one sheave.
	Seiler teaches the controller is further configured to determine the position of the drill motor using a stored lookup table that maps different position values of the drill motor to corresponding values of rotational position of the at least one sheave. (Column 5, lines 29-32, “instrumentation would then continue to use the lookup table to determine block movement from the output of the apparatus of the present invention”, instrumentation includes microcomputer/controller coupled to encoder). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang by 

Regarding claim 25, Chang as modified is silent on wherein the controller is further configured to determine the position of the drill motor using a stored lookup table that maps different position values of the drill motor to corresponding values of rotational position of the at least one sheave.
	Seiler teaches the controller is further configured to determine the position of the drill motor using a stored lookup table that maps different position values of the drill motor to corresponding values of rotational position of the at least one sheave. (Column 5, lines 29-32, “instrumentation would then continue to use the lookup table to determine block movement from the output of the apparatus of the present invention”, instrumentation includes microcomputer/controller coupled to encoder). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang by having the controller further configured to determine the position of the drill motor using a stored lookup table that maps different position values of the drill motor to corresponding values of rotational position of the at least one sheave as disclosed by Seiler to allow position data to be validated using previously determined/calibrated data.  


	Seiler teaches determining the position of the drill motor using a stored lookup table that maps different position values of the drill motor to corresponding values of rotational position of the sheave (Column 5, lines 29-32, “instrumentation would then continue to use the lookup table to determine block movement from the output of the apparatus of the present invention”, instrumentation includes microcomputer coupled to encoder). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chang by determining the position of the drill motor using a stored lookup table that maps different position values of the drill motor to corresponding values of rotational position of the sheave as disclosed by Seiler to allow position data to be validated using previously determined/calibrated data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676